Per Curiam:

In this judicial disciplinary matter, respondent admits that he has committed ethical violations and consents to a public reprimand. We accept respondent’s admission and publicly reprimand him.
Respondent served as a magistrate for Orangeburg County and municipal judge for the Towns of Elloree and Vance. The violations committed by respondent arise from his unlawful use of his judicial position to obtain an economic interest for himself. Specifically, respondent used a credit type card issued to him in his official capacity as a municipal judge to purchase vehicles for his personal use through the State Surplus Property Office. In respondent’s letter to Governor Carroll A. Campbell, Jr., resigning his position as magistrate, he stated he was unaware that he was restricted from purchasing State-owned surplus vehicles for personal use.
Respondent pleaded guilty to violating the S.C. Ethics Act and has consented to a finding of judicial misconduct.
Respondent has violated Canon 5(C) of the Code of Judicial Conduct, Rule 501, SCACR, by exploiting his judicial position for economic gain. Under the facts of this matter, we find that a public reprimand is the appropriate sanction.
Public reprimand.